Citation Nr: 9934832
Decision Date: 12/14/99	Archive Date: 02/08/00

DOCKET NO. 98-12 011A              DATE DEC 14, 1999

On appeal from the decision of the Department of Veterans Affairs
(VA) Regional Office,(RO) in White River Junction, Vermont

THE ISSUE 

Timeliness of appeal.

REPRESENTATION 

Appellant represented by: Disabled American Veterans 

INTRODUCTION

The veteran had active military service from May 1946 to October
1947.

By letter of August 6, 1996, the RO advised the veteran that his
pension benefits had been terminated beginning August 1, 1996, due
to the veteran's failure to provide information about his current
family income. The letter included a copy of the veteran's appeal
rights. A notice of disagreement was received at the RO in January
1998. Thereafter, in a May 1998 letter to the veteran, the RO
advised him that his NOD could not be accepted as a timely NOD
because the one year appeal period had expired and the decision had
become final. The veteran appealed.

This matter comes before the Board of Veterans' Appeals (Board) on
appeal from an May 1998 determination which determined that the
veteran's Notice of Disagreement (NOD) to an August 1996 RO
decision terminating pension benefits was untimely.

FINDINGS OF FACT

1. By an August 1996 decision, the RO terminated the veteran's
pension benefits due to the veteran's failure to provide current
income information.

2. On January 5, 1998, the veteran filed a notice of disagreement
with that determination; in May 1998, the RO notified the veteran
that his NOD was untimely.

3. The veteran appealed the RO's May 1998 determination.

4. In December 1999, the Board was notified that the veteran died
on July [redacted] 1999, while his appeal was pending.

- 2 -

CONCLUSION OF LAW

Because of the death of the veteran, the Board has no jurisdiction
to adjudicate the merits of this appeal. 38 U.S.C.A. 7104(a) (West
Supp. 1999); 38 C.F.R. 20.1302 (1999).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

As noted in the introduction above, the veteran expressed
disagreement with the decision of the RO not to accept his NOD as
a timely appeal of the August 1996 decision to terminate his
pension benefits. A statement of the case was issued in July 1998;
the veteran requested an extension of time to submit his
substantive appeal. The veteran's substantive appeal to the Board
was received in November 1998. Consequently, he had done all that
was necessary to perfect an appeal to the Board. 38 C.F.R. 20.200
(1999). However, he died on July [redacted] 1999, during the pendency of
his appeal.

As a matter of law, the veteran's claim does not survive his death.
Zevalkink v. Brown, 102 F.3d 1236, 1243-44 (Fed. Cir. 1996); Smith
v. Brown, 10 Vet. App. .330, 333-34 (1997); Landicho v. Brown, 7
Vet. App. 42, 47 (1994). This appeal on the merits must therefore
be dismissed for lack of jurisdiction. See 38 U.S.C.A. 7104(a)
(West Supp. 1999); 38 C.F.R. 20.1302 (1999).

In reaching this determination, the Board intimates no opinion as
to the merits of the appeal or to any derivative claim brought by
a survivor of the veteran. 38 C.F.R. 20.110( (1999).

3 -

ORDER 

The appeal is dismissed.

JACQUELINE E.MONROE 
Member, Board of Veterans' Appeals

- 4 - 


